EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gleb Savich on 09 August 2022.
The application has been amended as follows: 

	in claim 14, the phrase "A film comprising a fluororesin and a heat resistant resin, the film being formed from a composition that contains water, the film having" on lines 1-3 has been replaced with --The film according to claim 11, wherein the film has--.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a composition (and film formed from the composition) comprising a fluororesin, a heat-resistant resin, water, and a solvent having a boiling point of 265 oC or higher.  The fluororesin and heat-resistant resin are contained in the composition at a mass ratio of 1/99 to 40/60.
	Saito (US 5,502,097 A) and Yamaguchi et al. (JP 2006-045490 A) represent the closest prior art.
	Saito does not teach a composition containing a fluororesin and heat-resistant resin in a mass ratio of 1/99 to 40/60.  While Saito does teach that heat resistant plastics may be included in the composition, the only guidance presented is 0.01-1 wt% of polyphenylene sulfide to suppress frothing of the coated film (column 5, lines 40-43).  At this concentration, the mass ratio of fluororesin to heat-resistant resin would be significantly outside the range recited in the claims, with the embodiments of the Examples having ratios of 8/0.1 to 24/0.1 (Tables 3-5).  As such, Saito provides nothing that would motivate one of ordinary skill in the art to formulate the composition such that the mass ratio of fluororesin to heat-resistant resin is in the range of 1/99 to 40/60.
	Yamaguchi et al. is directed to a composition containing fluororesin, heat-resistant resin, water, and an alcohol having a boiling point of 100 oC or more - with those used in the embodiments of the Examples having boiling points in the range of 170-232 oC.  As noted by the applicant (see pages 8-9 of the reply filed 22 July 2022), Yamaguchi et al. recites a laundry list of suitable alcohols and solvents of which only one has a boiling point that satisfies the limitations of claim 1.  As such, Yamaguchi et al. cannot be said to anticipate the claims.  Moreover, while it can be said that Yamaguchi et al. provides a suggestion to one of ordinary skill in the art to use an alcohol having a boiling point greater than 265 oC (i.e. triethylene glycol at 287 oC included in the list of alcohols in paragraph 0045), one of ordinary skill in the art would expect all the disclosed alcohols to be functionally equivalent.  The examiner agrees with the applicant (see page 9 of the reply filed 22 July 2022) that the Examples presented in the instant specification demonstrate improved non-adhesiveness for films formed from compositions using solvents having a boiling point over 265 oC compared to compositions having solvents with lower boiling points.
	Regarding claims 11-16 drawn to films formed from the composition of claim 1, these claims have been rejoined and allowed over the prior art of record because the showing provided in the instant specification illustrates that films formed from the inventive composition are physically distinguishable, and thus patentably distinct, from films created by compositions not containing solvents having a boiling point of 265 oC or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 is directed to an allowable composition.  Claims 11-13 and 14-16, directed to products made from a composition that have been demonstrated to be materially distinct from products made by alternative compositions, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 February 2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787